Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2018

                                   No. 04-18-00092-CR

                                  Michael Lewis ARCE,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-2118-CR-C
                          Honorable William Old, Judge Presiding


                                      ORDER

        Court reporter Patricia Wagner has filed a notification of late reporter’s record,
requesting an extension to August 29, 2018. Her request is GRANTED. We ORDER Patricia
Wagner to file the reporter’s record on or before August 29, 2018. NO FURTHER
EXTENSIONS WILL BE GRANTED. If Patricia Wagner does not file the reporter’s record by
that date, an order may be issued directing her to show cause why she should not be held in
contempt.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2018.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court